Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Invention I, claims 1-17 and 21 in the reply filed on Jun. 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-21 remain pending in the current application, claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 1-17 and 21 have been considered on the merits.

Status of the Claims 
	Claims 1-21 are currently pending.
	Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
	Claims 1-21 have been considered on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-11, 13-17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for selective enrichment media for Salmonella and Shiga toxin-producing E.coli containing the efflux pump inhibitors of 1-(1-naphthylmethyl)piperazine and 4-chloroquinoline, does not reasonably provide enablement for media containing any derivative of arylpiperazine or quinolone and which would be effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains, effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species, or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, the enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
	While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
	The claims are drawn to selective enrichment media containing efflux pump inhibitors which are one or more of an arylpiperazine and quinoline derivative and which would be effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains, effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species, or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.  Thus, the claims taken together with the specification imply that any kind of derivative of arylpiperazine and quinoline, can be effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains, effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species, or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.

(3) The state of the prior art and (4) the predictability or unpredictability of the art:
	Inventions targeted for the enrichment for a particular microorganism need to provide supporting evidence because of the unpredictability in biological responses to different compounds.  For example, Pagès et al. (TRENDS in Molecular Medicine, 2005) reports that the aryl substitutions, the tether length connecting the aryl and the piperidine rings and the fluorine group have important roles in the reversal activity of arylpiperazine in inhibiting efflux pumps and the spacer length between the arylpiperazine core and side chains have an impact on the inhibitory capacity of arylpiperazines on efflux pumps (pg. 385-386 bridging para.).  Pagès further reports that some quinoline derivatives increase antibiotic susceptibility for various strains or in other words not all bacteria and that the magnitude of effect of quinolone derivatives on drug susceptibility depends on the phenotype of the clinical isolate (the bacteria strain) (pg. 385 para. 3).  In addition, Pagès teaches that various quinoline derivatives have different activities depending on the side chains and the position of the substituted groups (pg. 385 para. 3).  In further support, Ghisalberti et al. (International Journal of Antimicrobial Agents, 2006) reports that not all chloroquinolines derivatives that they investigated were effective in inhibit efflux pumps and that additional work is needed to determine effect of effect of heteroatoms and side chains on the effectiveness of chloroquinoline derivatives (abstract and pg. 568 Section 4)
Thus, as the state of the art stands, selective enrichment media for bacteria is highly unpredictable and, in particular, the activity of the efflux pump inhibitor compound or derivative on the particular bacteria strains is unpredictable.  In the instant case, the applicant has not provided structure or guidance as to which derivatives of arylpiperzine and quinoline would be predicted to be effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains, effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species, or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.
The high degree of unpredictability associated with the claimed composition underscores the need to provide teachings in the specification that would provide the skilled artisan with specific arylpiperzine and quinoline derivatives that are effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains, effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one, or more Salmonella species or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.

(5) The relative skill of those in the art:
          The relative skill of those in the art is high.

(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The instant specification provides working examples and guidance for the instantly claimed selective enrichment medium where the efflux pump inhibitor is 1-(1-naphthylmethyl)piperazine and 4-chloroquinoline (See examples and pg. 19 para. 1).  In addition, the specification suggests suitable quinoline derivatives include alkylamino-, alkylalkoxy-, thioalkoxy-, and halo-quinoline derivatives (e.g., chloroquinoline derivatives) and those having piperidino-ethyl chains and suitable arylpiperidines include 3-arylpiperidine derivatives, arylpiperarizines and 1-(1-naphthylmethyl)piperazine (pg. 19 para.1).  However, the specification does not provide any guidance for a selective enrichment medium containing any derivatives of arylpiperzine and quinoline and which is effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains or effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.  The applicants have provided neither cancer cell data nor any mechanism of action for the claimed composition to give the skilled artisan any reason to expect that the composition would be effective toward human cancer cells in vivo. 
There is no conclusive evidence in the instant disclosure to indicate that the instantly claimed composite containing any derivative of arylpiperazine or quinoline would be effective in inhibiting the growth of at least one non-Shiga toxin-producing E. coli strain to a greater extent than one or more Shiga toxin producing E. coli strains or effective in inhibiting the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species or capable of enriching for a Salmonella and Shiga toxin-producing E. coli.

(8) The quantity of experimentation necessary:
          Considering the state of the art as discussed above and the high unpredictability and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to use the claimed invention within the broad scope as instantly claimed.

It is the examiner’s position that one skilled in the art could not practice the invention commensurate in the scope of the claims without undue experimentation.  Therefore, claims are rejected under 35 U.S.C. 112, first paragraph, for a lack of enablement. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kern et al.  (Journal of Antimicrobial Chemotherapy, 2006) (ref. of record) as evidenced by Cold Spring Harbor Protocols (“LB (Luria-Bertani) liquid medium”, Cold Spring Harbor Protocols, 2006) (ref. of record) and BD® (BD® Bionutrients™ technical manual, 2006) (ref. of record).
With respect to claims 1, 2, 8, 10 and 17, Kern teaches a composition comprising LB broth (pg. 340 para. 1), 1-(1-naphthylmethyl)piperazine (NMP), an antibiotic selected from tetracycline (polyketide), linezolid (oxazolidinone), and rifampicin (rifamycin) (pg. 340 para. 2 and Table 2).  LB medium contains a nitrogen source, a carbon source, and an inorganic salt as evidenced by Cold Spring Harbor Protocols.  Cold Spring Harbor Protocols teaches LB medium contains tryptone (nitrogen source), yeast extract (carbon source), NaCl (an inorganic salt) (pg. 1).  Yeast extract comprises that yeast extract comprises of proteins (nitrogen source) and carbohydrates (carbon source) as evidenced by BD® (pg. 17 para. 5).  
The medium taught by Kern contains the same claimed components, therefore, the medium would be capable of enriching for a microorganism selected from the group of Salmonella and Shiga toxin-producing E. coli as recited in claim 1.  Although the Kern does not teach the claimed use of enriching for a microorganism selected from the group of Salmonella and Shiga toxin-producing E. coli as recited in claim 1, the components of the medium of the prior art are the same as those claimed by applicant.  Thus, the intended use of the medium is also inherent in the medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Therefore, the reference anticipates the claimed subject matter.   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kern et al.  (Journal of Antimicrobial Chemotherapy, 2006) (ref. of record) as evidenced by Cold Spring Harbor Protocols (“LB (Luria-Bertani) liquid medium”, Cold Spring Harbor Protocols, 2006) (ref. of record), BD® (BD® Bionutrients™ technical manual, 2006) (ref. of record) and Villa et al. (Journal of Biomedical Optics, 2012) (ref. of record) in view of Trias et al. (U.S. 5,989,832) (ref. of record) and von Baum et al. (International Journal of Medical Microbiology, 2005) (ref. of record).  
With respect to claims 1, 2, 8, 10 and 17, Kern teaches a composition comprising LB broth (pg. 340 Col. 2 para. 1-2), 1-(1-naphthylmethyl)piperazine (NMP), an antibiotic selected from tetracycline (polyketide), linezolid (oxazolidinone), and rifampicin (rifamycin) (pg. 340 para. 2 and Table 2).  LB medium contains a nitrogen source, a carbon source, and an inorganic salt as evidenced by Cold Spring Harbor Protocols.  Cold Spring Harbor Protocols teaches LB medium contains tryptone (nitrogen source), yeast extract (carbon source), NaCl (an inorganic salt) (pg. 1).  Yeast extract comprises that yeast extract comprises of proteins (nitrogen source) and carbohydrates (carbon source) as evidenced by BD® (pg. 17 para. 5).  With respect to claim 1, Kern teaches the composition further comprising ethidium bromide (pg. 340 Col. 2 para. 3), a supravital stain as evidenced by Villa.  Villa reports that ethidium bromide is a supravital stain (pg. 1 para. 2 and pg. 8 para. 3). 
The medium taught by Kern contains the claimed components, therefore, the medium would be capable of enriching for a microorganism selected from the group of Salmonella and Shiga toxin-producing E. coli as recited in claim 1.  Although the Kern does not teach the claimed use of enriching for a microorganism selected from the group of Salmonella and Shiga toxin-producing E. coli as recited in claim 1, the components of the medium of the prior art are the same as those claimed by applicant.  Thus, the intended use of the medium is also inherent in the medium of the prior art.  It is noted that the intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition.  In order to be limiting, the intended use must create a structural difference between the claimed composition and the composition of the prior art.  In the instant case, the intended use fails to create a structural difference, thus, the intended use is not limiting.  Please note that when applicant claims a composition in terms of function, and the composition of the prior art appears to be the same, the Examiner may make rejections under both 35 U.S.C 102 and 103 (MPEP 2112).
Kern does not teach the composition where the selective agent and the efflux pump inhibitor are present in amounts effective to inhibit growth of at least one non-Shiga toxin-producing E. coli strains to a greater extent than one or more Shiga toxin-producing E. coli strains as recited in claim 16.  However, Trias teaches a composition for screening for an efflux pump inhibitor (Col. 11 lines 8-9) comprising tetracycline and Mueller-Hilton broth (examples 1 and 2, Col. 35-36) and that similar screening broths can be used with other species of interest which express efflux pumps and with other antibiotics depending on the pumps expressed (Col. 36 lines 20-24).  In further support, Kern teaches the composition for testing different isolates and stains of E. coli to antimicrobial agents in the absence and presence of 1-(1-naphthylmethyl) piperazine (abstract and Table 2).  In further support, von Baum teaches that Shiga toxin-producing E. coli cause hemorrhagic colitis and hemolytic –uremic syndrome in humans and that there are limited therapeutic options in treating such infections (pg. 507 Col. 2 para. 1).   Accordingly, at the time of filing of the claimed invention it would have been obvious to include other known bacteria, such as Shiga-toxin and non-Shiga toxin producing E. coli in the composition of Kern for determining the susceptibility to efflux pump inhibitors.  One of ordinary skill in the art would have been motivated to include such bacteria for the benefit of determining possible efflux pump inhibitors of a disease causing bacteria (Shiga toxin producing E. coli) that do not affect a non-disease causing bacteria (non-Shiga toxin producing E. coli).  Additionally, it would be obvious to one of ordinary skill in the art that a certain combination of selective agent and efflux pump inhibitor would result in the inhibition of at least one non-Shiga toxin-producing E. coli strains to a greater extent than one or more Shiga toxin-producing E. coli strains.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Kern so that the amounts are in amounts effective to inhibit the growth of at least one non-Shiga toxin-producing E. coli strains to a greater extent than one or more Shiga toxin-producing E. coli strains, since similar media for were known to be used to screen for other bacteria species of interest, screening strains of E. coli to antimicrobial agents in the presence of 1-(1-naphthylmethyl) piperazine was known as taught by Trias and Kern.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 2, 3, 8, 10-12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woods et al. (U.S. 4,279,995) (ref. of record) in view of Kern et al.  (Journal of Antimicrobial Chemotherapy, 2006) (ref. of record) as evidenced by Cold Spring Harbor Protocols (“LB (Luria-Bertani) liquid medium”, Cold Spring Harbor Protocols, 2006) (ref. of record) and BD® (BD® Bionutrients™ technical manual, 2006) (ref. of record), and in view of Mahamoud et al. (Journal of Antimicrobial Chemotherapy, 2007) (ref. of record) and Piddock et al.  (Journal of Antimicrobial Chemotherapy, 2010) (ref. of record).
With respect to claims 1, 11, 12 and 17, Woods teaches that a medium containing a suitable protein (nitrogen source), sodium chloride (inorganic salt), bile salts, ascorbic acid, and P-Bromobenzoic acid (Col. 2 lines 23-29 and claim 12).  With respect to claims 1 and 17, Woods teaches a selective enrichment medium for Salmonella comprising of 2-deoxy-D-ribose (a fermentable sugar) used as a carbohydrate source (carbon source) (Col. 2 lines 9-15).   With respect to claims 1, 11, 12 and 15, Woods teaches that the bile salt mixture is a mixture of surfactants which inhibit gram positive organisms (inhibits the growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species) (Col. 3 lines 28-30).  Woods further teaches the addition of ascorbic acid and P-Bromobenzoic acid to act as inhibitors of Citrobacter freundii (Col. 3 lines 56-59).  With respect to claim 14, Woods teaches the medium comprises alanine blue as a pH indicator which is used to indicate the presence of the bacteria, Salmonella (visual indicator) (Col.1 lines 35-38 and Col. lines 46-52).  
Woods does not teach a selective enrichment medium comprising of an efflux pump inhibitor which can be an arylpiperazine, in particular 1-(1-naphthylmethyl)-piperazine (NMP) and/or a quinolone and, in particular, 4-chloroquinoline as recited in claims 1, 2, 3, and 12.  However, Woods teaches the addition of ascorbic acid and P-Bromobenzoic acid as inhibitors of Citrobacter freundii (Col. 3 lines 56-59).  Also, Woods teaches that the media is designed to favor the growth of one genus or species of microorganisms and to inhibit the growth of other microorganisms (Col. 1 lines 44-48).  Accordingly, at the time of the invention it would have been obvious to add additional agents known to be effective in killing or inhibiting other bacteria in a selective growth medium.  In addition, it would have been obvious to include an efflux pump inhibitor, since efflux pump inhibitors were known to inhibit the growth of specific bacteria and similar media containing efflux inhibitors were known at the time of the claimed invention.  In support, Kern teaches a medium comprising of Luria-Bertani (LB) plates (solid medium for bacteria growth), an efflux pump inhibitor which can be 1-(1-naphthylmethyl)-piperazine (NMP), and tetracycline, linezolid and rifampicin (pg.  340 Col. 2 para. 2).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to add additional known inhibitors of undesired microorganisms, such efflux pump inhibitors including 1-(1-naphthylmethyl)-piperazine (NMP), to an enrichment medium of Woods with a reasonable expectation of success, since Wood teaches an enrichment medium already comprising inhibitors of undesired microorganisms and Kern teaches that efflux inhibitors, including 1-(1-naphthylmethyl)-piperazine (NMP), inhibit specific microorganisms and can be added to culture medium.  Furthermore, one of ordinary skill in the art would recognize that the amount of the selective agent and the efflux pump inhibitor, which is also a selective agent, are result effective variables and that the amount of selective agent would be matter of routine optimization depending on the species being enriched for and/or the typical undesired species found in the culture.    
Additionally, at the time of the claimed invention, it would have been obvious to include the efflux pump inhibitor, 1-(1-naphthylmethyl) piperazine, in a selective enrichment medium to enrich for a particular bacterial species, since 1-(1-naphthylmethyl) piperazine was known to be an inhibitor of other species of bacteria.  In support, Piddock teaches that 1-(1-naphthylmethyl) piperazine is effective in inhibiting Acinetobacter baumannii and Enterobacteriaceae (pg. 1216 Col. 2 para. 1-2).  Although, Piddock is silent with respect to whether the efflux pump inhibitor inhibits Salmonella, it would be obvious to check, since there were no known efflux pump inhibitors (EPIs) for many gram-positive bacteria at the time of the invention, such as Salmonella enterica serovar Typhimurium, as reported by Piddock (pg. 1216 Col. 1 para. 2).  Accordingly, it would have been obvious to add an efflux pump inhibitor, such as 1-(1-naphthylmethyl) piperazine, in the selective enrichment medium of Woods for the potential benefit of enriching strains of Salmonella, since 1-(1-naphthylmethyl) piperazine was known to selectively inhibit other species of non-drug resistant bacteria as evidenced by Piddock and potentially may be ineffective in inhibiting Salmonella, since few EPIs were known to inhibit Salmonella.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose. In addition, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include an efflux pump inhibitor which can be an arylpiperazine and, in particular, 1-(1-naphthylmethyl) piperazine, since selective bacterial media were known to comprise an efflux pump inhibitor which can be an arylpiperazine and, in particular, 1-(1-naphthylmethyl) piperazine as taught by Kerns.
Additionally, at the time of the claimed invention, it would have been obvious to include the efflux pump inhibitor, 4-chloroquinoline, since chloro-quinoline derivatives were known inhibitors of other species of bacteria.  In support, Mahamoud teaches that fluoroquinolones analogues are effective in inhibiting E. coli and Pseudomonas aeruginosa that quinoline derivatives are effective in inhibiting Pseudomonas aeruginosa and Klebsiella pneumoniae (Table 1).  Mahamoud further teaches chloro-quinoline derivatives are known efflux pump inhibitors (pg. 1226 Col. 2 para. 3). Although, Mahamoud is silent with respect to whether quinoline derivative efflux pump inhibitors inhibit Salmonella, it would be obvious to check, since there were no known efflux pump inhibitors (EPIs) for many gram-positive bacteria at the time of the invention, such as Salmonella enterica serovar Typhimurium, as reported by Piddock (pg. 1216 Col. 1 para. 2).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to add an efflux pump inhibitor, such as 4-chloroquinoline, in the selective enrichment medium of Woods for the potential benefit of enriching strains of Salmonella, since fluoroquinolones and chloroquinoline derivatives were known to selectively inhibit other species of non-drug resistant bacteria as evidenced by Mahamoud and potentially may be ineffective in inhibiting Salmonella, since few EPIs were known to inhibit Salmonella.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include an efflux pump inhibitor, such as 4-chloroquinoline since selective enrichment media for Salmonella were known to an efflux pump inhibitors and fluoroquinolones and chloroquinoline derivatives were known to selectively inhibit other species of non-drug resistant bacteria as taught by Kern and Mahamoud.  
Woods does not teach the composition comprising a rifamycin which is rifampicin as recited in claims 1, 8, 11 and 12.  However, at the time of the claimed invention, it would have been obvious to include the recited antibiotics including rifamycin of the instant claims in a selective enrichment medium, since antibiotics including rifamycin were known components of selective enrichment media and it would be obvious to substitute or include additional art recognized equivalents for potential additive effects.  In support, Woods teaches the addition of ascorbic acid and P-Bromobenzoic acid as inhibitors of Citrobacter freundii (Col. 3 lines 56-59).  Also, Woods teaches that the media is designed to favor the growth of one genus or species of microorganisms and to inhibit the growth of other microorganisms (Col. 1 lines 44-48).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to add additional agents known to be effective in killing or inhibiting other bacteria in a selective growth medium.  In further support, Kern teaches the addition of tetracycline, linezolid and rifampicin to Luria-Bertani (LB) plates which also contain an efflux pump inhibitor (pg. 195 section 3.3).  Accordingly, it would have been obvious to one of ordinary skill in the art to use an antibiotic such as those recited in the claims, since selective enrichment media were known to comprise antibiotics and these are known equivalents in the art as evidenced by the cited references.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include a rifamycin such as rifampicin since selective enrichment media for Salmonella were known to comprise rifamycin including rifampicin as taught by Woods.  
Woods does not teach the composition comprising an oxazolidinone which is linezolid as recited in claims 1 and 10-12.  However, at the time of the claimed invention, it would have been obvious to include the recited antibiotics including oxazolidinone of the instant claims in a selective enrichment medium, since antibiotics including oxazolidinone were known components of selective enrichment media and it would be obvious to substitute or include additional art recognized equivalents for potential additive effects.  In support, Woods teaches the addition of ascorbic acid and P-Bromobenzoic acid as inhibitors of Citrobacter freundii (Col. 3 lines 56-59).  Also, Woods teaches that the media is designed to favor the growth of one genus or species of microorganisms and to inhibit the growth of other microorganisms (Col. 1 lines 44-48).  Accordingly, at the time of the invention it would have been obvious to add additional agents known to be effective in killing or inhibiting other bacteria in a selective growth medium.  In further support, Kern teaches the addition of tetracycline, linezolid and rifampicin to Luria-Bertani (LB) plates which also contain an efflux pump inhibitor (pg. 195 section 3.3).  Accordingly, at the time of the claimed invention, it would have been obvious to one of ordinary skill in the art to use an antibiotic such as those recited in the claims, since selective enrichment media were known to comprise antibiotics and these are known equivalents in the art as evidenced by the cited references.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include an oxazolidinone such as linezolid since selective enrichment media for Salmonella were known to comprise oxazolidinone including linezolid as taught by Woods.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Moats (Applied and Environmental Microbiology, 1974) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Woods does not teach a selective enrichment medium comprising of a sulfa drug and where the sulfa drug can be sulfanilamide and/or sulfathiazole as recited in claims 1, 4, 11, and 12.  However, Moats teaches a selective enrichment medium for Salmonella which can include sulfanilamide or sulfathiazole (pg. Col. 1 para. 1).  Moats further teaches that sulfonamides improved selectivity of the medium (abstract).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include sulfanilamide and sulfathiazole in the selective enrichment medium taught by Woods for improving the selectivity of the medium as taught by Moats.  It would have been obvious to one of ordinary skill in the art to include sulfanilamide and/or sulfathiazole in a selective enrichment medium for Salmonella, since each is well known in the art for their claimed purpose in Salmonella selective enrichment medium as taught by Moats.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include a sulfa drug such as sulfanilamide and/or sulfathiazole linezolid, since selective enrichment media for Salmonella were known to comprise sulfa drug such as including sulfanilamide or sulfathiazole as taught by Moats.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Miller et al. (U.S. 5,871,944) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Although, Woods teaches the composition comprising a surfactant, Woods does not teach that the surfactant is 7-ethyl-2-methyl-4-undecyl sulfate or a salt thereof as recited in claim 5.  However, Miller teaches a Salmonella preferential media comprising of 7-ethyl-2-methyl-4-undecyl sulfate for the suppressing the growth of competitor bacteria (Col. 2 lines 55-59).  Accordingly, at the time of the claimed invention, one of ordinary skill in the art would have been motivated to include 7-ethyl-2-methyl-4-undecyl sulfate in the medium of Woods, since 7-ethyl-2-methyl-4-undecyl sulfate was known to suppress the growth of competitor bacteria as taught by Miller.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose in selective mediums for Salmonella as taught by Miller.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include 7-ethyl-2-methyl-4-undecyl sulfate, since selective enrichment media for Salmonella were known to comprise include 7-ethyl-2-methyl-4-undecyl sulfate as taught by Miller.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 6, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Hoben et al. (Applied Microbiology, 1973) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Woods does not teach that the composition contains an aminocoumarin such as novobiocin as recited in claims 1, 6, 11, and 12.  However, Hoben teaches a selective medium for Salmonella can be improved by the addition of novobiocin (pg. 127 Col. 1 last para.).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include novobiocin in the medium of Woods, since novobiocin was known to improve the media as taught by Hoben.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose in selective mediums for Salmonella as taught by Hoben.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include aminocoumarin such as novobiocin, since selective enrichment media for Salmonella were known to comprise novobiocin as taught by Hoben.
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 7, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Voogt et al. (Letters in Applied Microbiology, 2001) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Woods does not teach the composition comprising a supravital stain which is brilliant green as recited in claims 1, 7, 11, and 12, respectively.  However, Voogt teaches a selective medium for Salmonella comprising brilliant green (pg. 90 Col. 1 para. 3) for the visual identification of Salmonella (pg. 90 Col. 1 para. 4).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to add the supravital stain, brilliant green, for the benefit of being able to visually identify Salmonella in the culture.   It would have been obvious to one of ordinary skill in the art to add a supravital stain such as brilliant green to a selective enrichment media, since selective enrichment media for Salmonella were known to comprise supravital stains including brilliant green as taught by Voogt.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include a supravital stain such as brilliant green since selective enrichment media for Salmonella were known to comprise supravital stains including brilliant green as taught by Voogt.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Murugkar et al. (Indian Journal of Medical Research, 2005) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Woods does not teach the composition where the selective agent includes one or more of a rifamycin, a polyketide and/or an oxazolidinone and/or nitrofurantoin as recited in claims 1, 11, and 12 or where the polyketide which is doxycylcine as recited in claim 9.  However, Murugkar teaches a medium composition for Salmonella comprising doxycycline to determine the susceptibility of the organisms to various antimicrobial agents (pg. 238 Col. 1 last para. to Col. 2 first para.).  Murugkar further teaches that a high number of Salmonella isolates showed resistance to doxycycline (61.05%), tetracycline (44.21%) and nitrofurantoin (42.11%) (pg. 240 Col. 1 para. 1).  In addition, based on the teachings of Woods, who teaches the use of selective agents, such as ascorbic acid and P-Bromobenzoic acid, in a Salmonella selective medium (Col. 3 lines 56-59) and that the media is designed to favor the growth of one genus or species of microorganisms to inhibit the growth of other microorganisms (Col. 1 lines 44-48) combined with the teachings of Murugkar, who teaches that different species and serotypes have different antibiotic drug resistance (Table III and pg. 240 Col. 2 para. 1), it would have been obvious to one of ordinary skill in the art that different combinations of antibiotics could be used to develop a selective medium for particular species of Salmonella.  Additionally, based on these combined teachings of Woods and Murugkar, it would have been obvious to one of ordinary skill in the art that different combinations of antibiotics could be used to develop a selective medium for particular species of Salmonella.  Accordingly, one of ordinary skill in the art would have been motivated to modify the composition of Woods to include additional selective agents such as doxycycline, nitrofurantoin or tetracycline, since these were known for use in similar compositions for Salmonella depending on the particular Salmonella species and/or serotype desired to be enriched for, since the species and serotypes vary with antibiotic resistance.  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, as disclosed by the cited references above, since each is well known in the art for their claimed purpose.  Furthermore, one of ordinary skill in the art would recognize based on the teachings of Murugkar that different combinations of antibiotics may be used depending on which species or serotype desired to be enriched for.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 4, and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Moats (Applied and Environmental Microbiology, 1974) (ref. of record), Hoben et al. (Applied Microbiology, 1973) (ref. of record), Murugkar et al. (Indian Journal of Medical Research, 2005) (ref. of record), Kim et al. (Applied and Environmental Microbiology, 2008) (ref. of record) and Voogt et al. (Letters in Applied Microbiology, 2001) (ref. of record).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Although, Woods teaches the composition comprising a surfactant, Woods does not teach a selective enrichment medium comprising of a selective agent comprising a sulfa drug, a surfactant, an aminocoumarin, cycloheximide, a supravital stain, ascorbic acid, bromobenozoic and nitrofurantoin as recited in claims 1, 4, 6, 7, and 11-13 and one or more of a rifamycin, a polyketide, and an oxazolidinone as recited in claims 1 and 8-13.  However, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit, since they were known to be used in selective enrichment media for Salmonella and/or were known to not to inhibit Salmonella.  In support, Moats teaches a selective enrichment medium for Salmonella which can include sulfanilamide or sulfathiazole (sulfa drugs) (pg. Col. 1 para. 1).  Moats further teaches that sulfonamides improved selectivity of the medium (abstract).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include sulfanilamide and sulfathiazole in the selective enrichment medium taught by Woods for improving the selectivity of the medium as taught by Moats.  In further support, Hoben teaches a selective medium for Salmonella can be improved by the addition of novobiocin (an aminocoumarin) (pg. 127 Col. 1 last para.).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to include novobiocin in the medium of Woods, since it was known to improve the media as taught by Hoben.  In further support, Murugkar teaches a medium composition for Salmonella comprising doxycycline, nitrofurantoin or tetracycline (polyketide) to determine the susceptibility of the organisms to various antimicrobial agents (pg. 238 Col. 1 last para. to Col. 2 first para.).  Murugkar further teaches that a high number of Salmonella isolates showed resistance to doxycycline (61.05%), tetracycline (44.21%) and nitrofurantoin (42.11%) (pg. 240 Col. 1 para. 1).  In addition, based on the teachings of Woods, who teaches the use of selective agents, such as ascorbic acid and P-Bromobenzoic acid, in a Salmonella selective medium (Col. 3 lines 56-59) and that the media is designed to favor the growth of one genus or species of microorganisms to inhibit the growth of other microorganisms (Col. 1 lines 44-48) combined with the teachings of Murugkar, who teaches that different species and serotypes have different antibiotic drug resistance (Table III and pg. 240 Col. 2 para. 1), it would have been obvious to one of ordinary skill in the art that different combinations of antibiotics could be used to develop a selective medium for particular species of Salmonella.  Accordingly, one of ordinary skill in the art would have been motivated to modify the composition of Woods to include additional selective agents such as doxycycline, nitrofurantoin and tetracycline, since these were known for use in similar compositions for Salmonella depending on the particular Salmonella species and/or serotype desired to be enriched for, since the species and serotypes vary with antibiotic resistance.  Furthermore, one of ordinary skill in the art would recognize based on the teachings of Murugkar that different combinations of antibiotics may be used depending on which species or serotype desired to be enriched for.  In further support, Kim teaches a selective medium for Salmonella comprising cycloheximide (pg. 4854 Col. 1 para. 5 and Table 2) and that antimicrobial agents, including cycloheximide, along with the other components of the medium are proven to support the growth of healthy and injured food-borne pathogens (pg. 4863 Col. 1 para. 2).  Additionally, it would have been obvious to include other agents which are effective in inhibiting the growth of other microorganisms in a selective growth medium, since Woods already teaches the addition of ascorbic acid and P-Bromobenzoic acid as inhibitors of Citrobacter freundii (Col. 3 lines 56-59).  Also, Woods teaches that the media is designed to favor the growth of one genus or species of microorganisms and to inhibit the growth of other microorganisms (Col. 1 lines 44-48).  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a sulfa drug, an aminocoumarin, cycloheximide, and nitrofurantoin in the selective enrichment medium for Salmonella as taught by Woods, since each is well known in the art for their claimed purpose in Salmonella selective enrichment media as taught by Moats, Hoben, Murugkar, and Kim.  
Woods does not teach the composition comprising a supravital stain which is brilliant green as recited in claims 1, 7, 11, and 12.  However, Voogt teaches a selective medium for Salmonella comprising brilliant green (pg. 90 Col. 1 para. 3) for the visual identification of Salmonella (pg. 90 Col. 1 para. 4).  Accordingly, at the time of filing of the claimed invention, one of ordinary skill in the art would have been motivated to add the supravital stain, brilliant green, for the benefit of being able to visually identify Salmonella in the culture.   It would have been obvious to one of ordinary skill in the art to add a supravital stain such as brilliant green to a selective enrichment media, since selective enrichment media for Salmonella were known to comprise supravital stains including brilliant green as taught by Voogt.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying the composition of Woods to include a supravital stain such as brilliant green since selective enrichment media for Salmonella were known to comprise supravital stains including brilliant green as taught by Voogt.  Accordingly, at the time of filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to include a sulfa drug, an aminocoumarin, cycloheximide, myricetin and nitrofurantoin in the selective enrichment medium for Salmonella as taught by Woods, since each is well known in the art for their claimed purpose in Salmonella selective enrichment media as taught by Moats, Hoben, Murugkar, Kim and Voogt.  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Woods in view of Kern as evidenced by Cold Spring Harbor Protocols and BD, and in view of Piddock (as applied to claims 1, 2, 3, 8, 10-12, 14, 15, and 17 above), and further in view of Elbein et al. (Glycobiology, 2003).
The teachings of Woods, Kern, Cold Spring Harbor Protocols, BD, and Piddock can be found in the previous rejection above. 
Woods does not teach the composition containing fermentable sugar that comprises trehalose as recited in claim 21.  However, Elbein teaches trehalose is a sugar and energy source for bacteria (abstract and pg. 22R Col. 2 para. 2).  In further support, Woods teaches a selective enrichment medium for Salmonella comprising of 2-deoxy-D-ribose (a fermentable sugar) used as a carbohydrate source (carbon source) (Col. 2 lines 9-15).  In addition, based on the teachings of Woods, who teaches the use of a fermentable sugar, in a Salmonella selective medium (Col. 3 lines 56-59) and that the media is designed to favor the growth of one genus or species of microorganisms to inhibit the growth of other microorganisms (Col. 1 lines 44-48) combined with the teachings of Elbein, who teaches that trehalose is an energy source for bacteria (abstract and pg. 22R Col. 2 para. 2), it would have been obvious to one of ordinary skill in the art that different fermentable sugars could be used to develop a selective medium for particular species of Salmonella.  Additionally, based on these combined teachings of Woods and Elbein, it would have been obvious to one of ordinary skill in the art that different fermentable sugars could be used to develop a selective medium for particular species of Salmonella.  Accordingly, one of ordinary skill in the art would have been motivated to modify the composition of Woods to include additional known fermentable sugars such as trehalose, since trehalose is a known energy source.  Such a modification merely involves the substitution of one known fermentable sugar for another for a medium for bacteria.	  
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,619,130.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim a medium comprising a selective agent comprising one or more of a sulfa drug, a surfactant, an aminocourmarin, cycloheximide, a supravital stain, ascorbic acid, bromobenzoic acid, nitrofurantoin, a rifamycin, a polyketide and an oxazolidinone; and an efflux pump inhibitor which is 1-(1-naphthylmethyl)piperazine or 4-chloroquinoline.  
The limitations of the instant claims 1-17 are recited by claims 1-15 of Patent 10,619,130.  For example, both further limit the sulfa drug to sulfathiazole; the medium further comprises a supravital stain which is brilliant green; the medium further comprises ascorbic acid and bromobenzoic acid; the medium further comprises a surfactant which is 7-ethyl-2-methyl-4-undecyl sulfate; the medium further comprises an aminocoumarin which is novobiocin; the medium further comprises a rifamycin which is rifampicin; the medium further comprises a polyketide which is doxycycline; the medium further comprises an oxazolidinone which is linezolid; the medium further comprises one or more of a rifamycin, a polyketide and an oxazolidinone; the medium further comprises a carbon and a nitrogen source and an inorganic salt; the selective agent and the efflux pump inhibitor are in amounts effective to inhibit growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species; and the selective agent and the efflux pump inhibitor are in amounts effective to inhibit growth of at least one non-Shiga toxin-producing E. coli species to a greater extent than one or more Shiga toxin-producing E. coli species.  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,518,283.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim a medium comprising a selective agent comprising one or more of a sulfa drug, a surfactant, an aminocourmarin, cycloheximide, ascorbic acid, bromobenzoic acid, nitrofuratoin, a rifamycin, a polyketide and an oxazolidinone; and an efflux pump inhibitor which is 1-(1-naphthylmethyl)piperazine or 4-chloroquinoline.  
The limitations of the instant claims 1-17 are recited by claims 1-14 of Patent 9,518,283.  For example, both further limit the sulfa drug to a one or more of sulfanilamide and sulfathiazole; the medium further comprises a supravital stain which is brilliant green; the medium further comprises ascorbic acid and bromobenzoic acid; the medium further comprises a surfactant which is 7-ethyl-2-methyl-4-undecyl sulfate; the medium further comprises an aminocoumarin which is novobiocin; the medium further comprises a rifamycin which is rifampicin; the medium further comprises a polyketide which is doxycycline; the medium further comprises an oxazolidinone which is linezolid; the medium further comprises one or more of a rifamycin, a polyketide and an oxazolidinone; the medium further comprises a carbon and a nitrogen source and an inorganic salt; the selective agent and the efflux pump inhibitor are in amounts effective to inhibit growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species; and the selective agent and the efflux pump inhibitor are in amounts effective to inhibit growth of at least one non-Shiga toxin-producing E. coli species to a greater extent than one or more Shiga toxin-producing E. coli species.  

Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 and 11-17 of U.S. Patent No. 9,029,118.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claims encompass those of the issue patent.  In addition, both claim a medium comprising a selective agent comprising one or more of a sulfa drug, a surfactant, an aminocourmarin, cycloheximide, a supravital stain, ascorbic acid, bromobenzoic acid, a rifamycin, a polyketide and an oxazolidinone; and an efflux pump inhibitor which is 1-(1-naphthylmethyl)piperazine or 4-chloroquinoline.  Although the claims of 9,029,118 does recite the claimed use of enriching for a microorganism from Shiga toxin-producing E. coli as recited in claim 1, the components of the medium of the claims in 9,029,118 are the same as those claimed by applicant.  
The limitations of the instant claims 1-17 are recited by claims 1-9 and 11-17 of Patent 9,029,118.  For example, both further limit the sulfa drug to a one or more of sulfanilamide and sulfathiazole; the medium further comprises a supravital stain which is brilliant green; the medium further comprises ascorbic acid and bromobenzoic acid; the medium further comprises a surfactant which is 7-ethyl-2-methyl-4-undecyl sulfate; the medium further comprises an aminocoumarin which is novobiocin; the medium further comprises a rifamycin which is rifampicin; the medium further comprises a polyketide which is doxycycline; the medium further comprises an oxazolidinone which is linezolid; the medium further comprises one or more of a rifamycin, a polyketide and an oxazolidinone; the medium further comprises a carbon and a nitrogen source and an inorganic salt; and the selective agent and the efflux pump inhibitor are in amounts effective to inhibit growth of at least one non-Salmonella species to a greater extent than one or more Salmonella species.  Furthermore, with respect to instant claim 14, it is noted that brilliant green is a visual indicator for the presence of a Salmonella species as evidenced by Voogt.  Voogt teaches a selective medium for Salmonella comprising brilliant green (pg. 90 Col. 1 para. 3) for the visual identification of Salmonella (pg. 90 Col. 1 para. 4).  

Conclusion
	No claims are allowed.


Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY A CORDAS/Primary Examiner, Art Unit 1632